internal_revenue_service number release date index number ----- ------------------------------------------------------------ ------------------------------ ---------------------------- ----------------------------- - estate ---------------------------------- -------------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-121756-06 date date decedent --------------------- ---------------------------------- charity ---------------------------- d1 ----------------------- dear ----------------- this letter responds to a letter dated date submitted on behalf of estate by its authorized representative requesting a ruling under sec_691 of the internal_revenue_code the information submitted states that decedent died on d1 owning certain individual_retirement_accounts the iras decedent's_estate estate is the named beneficiary of the iras decedent's will the will names charity as a residuary beneficiary the executor of the estate proposes to assign some or all of the iras to charity in partial satisfaction of charity's share of the residue the will provides that the executor of estate shall have the power to make distributions in cash in_kind or partly in each either pro-rata or otherwise sec_691 of the code provides that the amount of all items of gross_income in respect of a decedent ird which are not properly includible in respect of the taxable_period in which falls the date of the decedent's death or a prior period including plr-121756-06 the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent's_estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent's_estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent's_estate of such right sec_691 provides that if a right described in sec_691 to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of this paragraph the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent sec_1_691_a_-4 of the income_tax regulations provides that if the estate of a decedent or any person transmits the right to ird to another who would be required by sec_691 to include such income when received in his gross_income only the transferee will include such income when received in his gross_income in this situation a transfer within the meaning of sec_691 has not occurred sec_1_691_a_-4 provides that if a right to ird is transferred by an estate to a specific or residuary legatee only the specific or residuary legatee must include such income in gross_income when received revrul_92_47 1992_1_cb_198 holds that a distribution to the beneficiary of a decedent's ira that equals the amount of the balance in the ira at the decedent's death less any nondeductible_contributions is ird under sec_691 that is includable in the gross_income of the beneficiary for the tax_year the distribution is received based solely on the facts and representations submitted we conclude that the assignment of some or all of the iras to charity in satisfaction of its share of the residue of estate will not be a transfer within the meaning of sec_691 only charity plr-121756-06 will include the amounts of ird in the iras in its gross_income when the distribution or distributions from the iras are received by charity except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code including whether the ira is qualified under sec_408 or charity is a sec_501 organization this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to estate's authorized representative enclosures copy of this letter copy for sec_6110 purposes sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries
